UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6932


KAREEM JAMAL CURRENCE,

                     Petitioner - Appellant,

              v.

DONNA M. SMITH,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02027-D)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se. Christopher Michael Anderson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Jamal Currence, a federal prisoner, appeals the district court’s order

dismissing his self-styled 28 U.S.C. § 2241 (2012) motion. The district court dismissed

the petition in part for failure to state a claim, and in part because it determined that it

lacked jurisdiction over what it construed to be a successive habeas motion. We affirm in

part and dismiss in part.

       As to the district court’s dismissal of Currence’s constitutional challenges for

failure to state a claim, we have reviewed the record and find no reversible error.

Accordingly, we affirm this portion of the district court’s order for the reasons stated by

the district court. See Currence v. Smith, No. 5:18-hc-02027-D (E.D.N.C. July 20, 2018).

       To the extent the district court construed Currence’s challenges as successive and

unauthorized habeas claims that should have been brought under 28 U.S.C. § 2255

(2012), that portion of the district court’s order is not appealable unless a circuit justice or

judge issues a certificate of appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).        A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).             When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

                                               2
constitutional right. Slack, 529 U.S. at 484-85. We have independently reviewed the

record and conclude that Currence has not made the requisite showing.

      Accordingly, we deny a certificate of appealability and dismiss the appeal, in part.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                           3